Case 1:21-cv-00047-HCN-DBP Document 17 Filed 06/24/21 PageID.53 Page 1 of 4




Phillip Wm. Lear
Lear & Lear PLLC
808 E South Temple Street
Salt Lake City, UT 84102
Telephone: (801) 538-5000
Facsimile:(801) 538-5001
Email: phillip.lear@learlaw.com
Local Attorney for Linda P. Smith

                  IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF UTAH
                           CENTRAL DIVISION


LINDA P. SMITH,                         Case No. 1:21-cv-00047-HCN

      Plaintiff

                                        RESPONSE TO ORDER

      v.                                JURY TRIAL DEMANDED

XAVIER BECERRA, in his capacity         Judge Howard Nielson, Jr.
as the Secretary of the United States
Department of Health and Human
Services,

      Defendant
Case 1:21-cv-00047-HCN-DBP Document 17 Filed 06/24/21 PageID.54 Page 2 of 4




      Pursuant to this Court’s Order of June 24, 2021 (Dkt. #16), Plaintiff Linda

Smith states her objection to resolution of this matter as proposed by Secretary.

      The Complaint in this case seeks a finding that supplies for Mrs. Smith’s

diabetes monitoring device (i.e., a “continuous glucose monitor” (CGM)) are

covered Medicare benefits for her and an order directing the Secretary to provide

coverage of the claims at issue.

      Further, as noted in the Complaint, Mrs. Smith’s claims were denied on the

grounds that Mrs. Smith’s CGM allegedly is not “primarily and customarily used to

serve a medical purpose” as defined in a ruling issued by CMS (i.e., CMS 1682-R).

As noted in the decisions of the ALJ that are the subject of this suit and alluded to

by the Medicare Appeals Council (MAC), 1 CMS Rulings are binding on all levels

within HHS (including ALJs and the MAC). See 42 C.F.R. § 401.108. Accordingly,

in addition to the immediate claims at issue, Mrs. Smith’s claims will be continued

to be denied until CMS 1682-2 is determined to be invalid. As further set forth in

the Complaint, CMS 1682-R issued in violation of the notice and comment

provisions of the Medicare Act. See 42 U.S.C. § 1395hh; Azar v. Allina Health

Services, 139 S.Ct. 1804 (2019). For this reason, the Complaint also seeks a finding

that CMS 1682-R issued illegally and an order setting it aside.


1
  Mrs. Smith would cite the certified administrative record but the Secretary has
failed to comply with the statute (42 U.S.C. § 405(g)) and file/serve the record with
the “Answer” filed on June 7, 2021.
                                         1
Case 1:21-cv-00047-HCN-DBP Document 17 Filed 06/24/21 PageID.55 Page 3 of 4




       The resolution proposed by the Secretary does not provide Mrs. Smith the

relief she seeks. For at least two of the denied claims, rather than coverage, the

proposed resolution seeks “a remand to the Secretary for … a determination of

whether the sensors should be covered as reasonable and necessary for the operation

of the insulin pump.” Thus, the relief Mrs. Smith seeks has not been conceded.

Instead, the proposed resolution is merely of continued litigation.

       Indeed, as set forth in the Complaint, Mrs. Smith has previously litigated the

issue of whether a CGM (and related sensors) are “medically reasonable and

necessary” and that decision became final no later than June 25, 2018. Thus, Mrs.

Smith alleges the Secretary is collaterally estopped from denying coverage on

“medically reasonable and necessary” grounds.            Accordingly, the continued

litigation proposed by the Secretary is the very thing collateral estoppel exists to

avoid. 2

       Further, the resolution proposed by the Secretary does not provide Mrs. Smith

the relief she seeks in the form of declaring CMS 1682-R illegally issued and setting

it aside. Absent such a declaration by this Court, in addition to her current claims,

Mrs. Smith’s future claims will be denied. That is because CMS rulings “are binding


2
  Collateral estoppel serves the triple purposes of protecting litigants from the burden
of relitigating an identical issue, promoting judicial economy by preventing needless
litigation, and encouraging reliance on adjudication by preventing inconsistent
results. See Allen v. McCurry, 449 U.S. 90, 94 (1980); Parklane Hosiery Co., Inc. v.
Shore, 439 U.S. 322, 326 (1979).
                                           2
Case 1:21-cv-00047-HCN-DBP Document 17 Filed 06/24/21 PageID.56 Page 4 of 4




on all CMS components, on all HHS components that adjudicate matters under the

jurisdiction of CMS[.]”

      Accordingly, Mrs. Smith opposes the Secretary’s proposal. Mrs. Smith seeks

the relief set forth in the Complaint. Further, Mrs. Smith believes that the Court

should proceed with briefing as proposed by Mrs. Smith in the proposed schedule.



Dated: June 24, 2021                 Respectfully submitted,

                                     PARRISH LAW OFFICES


                                     /s/ James C. Pistorino____________
                                     James C. Pistorino
                                     Attorneys for Plaintiffs




                                        3
